    Case: 5:18-cr-00080-DCR Doc #: 43 Filed: 11/10/20 Page: 1 of 4 - Page ID#: 185




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    UNITED STATES OF AMERICA,                       )
                                                    )
           Plaintiff,                               )     Criminal Action No. 5: 18-080-DCR
                                                    )
    V.                                              )
                                                    )
    DAMINE ALEXANDER GREEN,                         )        MEMORANDUM OPINION
                                                    )            AND ORDER
           Defendant.                               )

                                      ***    ***   ***    ***
         Defendant Damine Green pleaded guilty to knowingly and intentionally distributing

more than 28 grams of a mixture or substance containing cocaine base, in violation of 21

U.S.C. § 841(a)(1). He was sentenced to 197 months of imprisonment on December 7, 2018.1

[Record No. 33] Green did not appeal his sentence or file a motion to vacate or set aside his

conviction pursuant to 28 U.S.C. § 2255.2 However, Green has now filed a pro se motion,

arguing that he is entitled to resentencing because he was erroneously considered a career

offender under section 4B1.1 of the United States Sentencing Guidelines.

         Section 4B1.1 of the Guidelines provides as follows:

         [a] defendant is a career offender if (1) the defendant was at least eighteen years
         old at the time the defendant committed the instant offense of conviction; (2)
         the instant offense of conviction is a felony that is either a crime of violence or
         a controlled substance offense; and (3) the defendant has at least two prior

1
     Green was subject to a statutory minimum sentence of 10 years’ imprisonment and a
maximum of life. His advisory guidelines range was 262 to 327 months of imprisonment.
2
        Green waived the right to appeal his guilty plea and conviction, although he retained the
right to appeal his sentence. Except for claims of ineffective assistance of counsel, he waived the
right to collaterally attack his guilty plea, conviction and sentence. [Record No. 27, p. 4]


                                                -1-
    Case: 5:18-cr-00080-DCR Doc #: 43 Filed: 11/10/20 Page: 2 of 4 - Page ID#: 186




        felony convictions of either a crime of violence or a controlled substance
        offense.
        A “controlled substance offense” is

        [a]n offense under federal or state law, punishable by imprisonment for a term
        exceeding one year, that prohibits the manufacture, import, export, distribution,
        or dispensing of a controlled substance (or a counterfeit substance) or the
        possession of a controlled substance (or a counterfeit substance) with intent to
        manufacture, import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b).

        Green’s presentence investigation report (“PSR”) identifies three prior convictions that

meet this definition. First, Green was convicted of trafficking in a controlled substance, first-

degree, in Fayette Circuit Court on September 15, 2006. He was sentenced to five years’

imprisonment. [Docket No. 06-CR-483] He was again convicted of first-degree trafficking in

Fayette Circuit Court on December 7, 2006, and was sentenced to five years’ imprisonment,

to run consecutively with any other previous felony sentence. [Docket No. 06-CR-1327] He

was paroled in both cases on July 23, 2008. Finally, he was convicted of first-degree

trafficking for a third time in Fayette Circuit Court on April 22, 2016. This time, he was

sentenced to 14 years’ imprisonment, but was paroled on March 30, 2017.3 [Docket No. 15-

CR-637]

        The defendant contends that he is entitled to be resentenced under the decision in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019). In that case, the United States Court of Appeals

for the Sixth Circuit held that Application Note 1 to U.S.S.G. § 4B1.2 erroneously expanded




3
        The United States has provided copies of the indictments and judgments in these cases in
response to the defendant’s motion. Additionally, the Court notes that Green did not object to the
inclusion of these prior convictions in his PSR.

                                              -2-
 Case: 5:18-cr-00080-DCR Doc #: 43 Filed: 11/10/20 Page: 3 of 4 - Page ID#: 187




the definition of “controlled substance offense” by adding attempt crimes, which are not

included in the text of section 4B1.2. Havis had been convicted under Tennessee law, which

defined “delivery” of drugs as “the actual, constructive, or attempted transfer from one person

to another of a controlled substance.” Id. at 384 (quoting Tenn. Code Ann. § 39-17-402(6)).

Because the Court was required to assume that Havis had been convicted of the least culpable

conduct (i.e., attempt), the offense did not constitute a controlled substance offense for

purposes of § 4B1.1.

       As an initial matter, it is unclear what procedural mechanism the defendant would use

to bring a challenge under Havis. A sentence that has been finally imposed generally may not

be modified. See 18 U.S.C. § 3582(c). See also Snider v. United States, 908 F.3d 183 (6th

Cir. 2018) (challenge to career offender status, originally correct under advisory guidelines,

was not cognizable under 28 U.S.C. § 2255). Regardless, Green’s reliance on Havis is

misplaced.   Unlike the Tennessee statute at issue in Havis, the Kentucky first-degree

trafficking statute does not include attempt and “traffic” is defined as “means to manufacture,

dispense, sell, transfer, or possess with intent to manufacture, distribute, dispense, or sell a

controlled substance.” K.R.S. §§ 218A.010; 218A.1412. Accordingly, Havis would not affect

the validity of the defendant’s predicate convictions.

       Green uses his claim under Havis as a springboard to argue summarily that he did not

understand his plea agreement and, therefore, his guilty plea was involuntary. However, a

subsequent change in the law does not render a plea agreement unknowing or involuntary.

United States v. White, 129 F. App’x 197, 205 (6th Cir. 2005) (citing United States v. Bradley,

400 F.3d 459, 464 (2005)). Additionally, Green’s Plea Agreement indicates that “[n]o

agreement exist[ed] about the Defendant’s criminal history pursuant to U.S.S.G. Chapter 4.”
                                             -3-
 Case: 5:18-cr-00080-DCR Doc #: 43 Filed: 11/10/20 Page: 4 of 4 - Page ID#: 188




Accordingly, it is unclear how the defendant’s alleged misunderstanding about his criminal

history impacted his decision to plead guilty.

       Finally, Green asks the Court to appoint counsel because he is indigent “and a hearing

may be needed to determine facts.” The decision to appoint counsel lies within the Court’s

discretion and is only required where the interests of justice or due process so require. See

Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). A hearing is not necessary to resolve the

defendant’s motion. As explained in this opinion, the Court is able to determine from the

record that the defendant is not entitled to relief.    Accordingly, the defendant has not

demonstrated that appointment of counsel is appropriate.

       Based on the foregoing, it is hereby

       ORDERED that the defendant’s motion for resentencing [Record No. 36] is DENIED.

       Dated: November 10, 2020.




                                              -4-
